                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


PAUL HOLMES,

                            Plaintiff,

              v.                                         Case No. 18-CV-1791

ANDREW M. SAUL,
Commissioner of Social Security,

                            Defendant.


                             DECISION AND ORDER


1. Procedural History

       Plaintiff Paul Holmes alleges that he has been disabled since June 22, 2015. (Tr. 19.)

In September 2015 he applied for disability insurance benefits. (Tr. 168-69.) After his

application was denied initially (Tr. 56-64) and upon reconsideration (Tr. 66-81), a hearing

was held before an administrative law judge (ALJ) on September 14, 2017 (Tr. 34-54). On

December 27, 2017, the ALJ issued a written decision concluding Holmes was not

disabled. (Tr. 19-29.) The Appeals Council denied Holmes’s request for review on

October 17, 2018. (Tr. 1-3.) This action followed. All parties have consented to the full
jurisdiction of a magistrate judge (ECF Nos. 5, 7), and this matter is now ready for

resolution.

2. ALJ’S Decision

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. At step one, the ALJ determines whether the claimant has engaged in

substantial gainful activity. The ALJ found that Holmes “did not engage in substantial

gainful activity during the period from his alleged onset date of June 22, 2015 through his

date last insured of September 30, 2017[.]” (Tr. 22.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic work activities. 20

C.F.R. § 404.1522(a). The ALJ concluded that Holmes “[has] the following severe

impairments: obesity, diabetes mellitus, depression, and personality disorder[.]” (Tr. 22.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 4, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

416.1526, 416.920(d), and 416.926) (called “The Listings”). If the impairment or

impairments meets or medically equals the criteria of a listing and also meets the twelve-

month duration requirement, 20 C.F.R. § 416.909, the claimant is disabled. If the



                                             2
claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis proceeds to the next step. The ALJ found that

Holmes “did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments.…” (Tr. 22.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), “which is [the claimant’s] ‘ability to do physical and mental

work activities on a regular basis despite limitations from her impairments.’” Ghiselli v.

Colvin, 837 F.3d 771, 774 (7th Cir. 2016) (quoting Moore v. Colvin, 743 F.3d 1118, 1121 (7th

Cir. 2014)). In making the RFC finding, the ALJ must consider all of the claimant’s

impairments, including impairments that are not severe. 20 C.F.R. §§ 404.1529, 416.929;

SSR 96-4p. In other words, the RFC determination is a “function by function” assessment

of the claimant’s maximum work capability. Elder v. Astrue, 529 F.3d 408, 412 (7th Cir.

2008). The ALJ concluded that Holmes has the RFC

       to perform medium work as defined in 20 CFR 404.1567(c) except [Holmes]
       cannot climb ladders, ropes, or scaffolds. [Holmes] can occasionally kneel
       and crawl, and occasionally be exposed to fumes. [Holmes] can perform
       simple, routine, tasks, with simple, occasional public interaction.

(Tr. 24.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of his past relevant work.

20 C.F.R. §§ 404.1526, 416.965. Holmes’s past relevant work was as a companion and office




                                             3
helper. (Tr. 27.) The ALJ concluded that Holmes “[is] unable to perform past relevant

work[.]” (Id.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering his RFC, age, education,

and work experience. At this step the ALJ concluded that, “considering [Holmes]’s age,

education, work experience, and residual functional capacity, there were jobs that existed

in significant numbers in the national economy that [Holmes] could have performed[.]”

(Tr. 28.) In reaching that conclusion, the ALJ relied on testimony from a vocational expert

(VE), who testified that a hypothetical individual of Holmes’s age could perform the

requirements of occupations such as a cleaner, machine operator, and hand packager.

(Id.) After finding that Holmes could perform work in the national economy, the ALJ

concluded that he was not disabled. (Tr. 29.)

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve



                                              4
conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder, 529 F.3d at 413).

4. Analysis

       Holmes argues that the ALJ erred by (1) not properly evaluating his mental

limitations; (2) giving little weight to the opinion of Carol Meverden, MSW; (3) not

properly evaluating his physical limitations; and (4) not properly evaluating his

symptoms. (ECF No. 13.)

   4.1. Mental Limitations

       The ALJ found that Holmes suffered from the severe impairments of depression

and personality disorder. (Tr. 22.) He found a moderate limitation “[i]n understanding,

remembering, or applying information[;]” mild limitations “[i]n interacting with others”

and “[w]ith regard to concentrating, persisting, or maintaining pace[;]” and no limitation

in “adapting or managing oneself.” (Tr. 23.) The ALJ opined that “[t]he severity of the

claimant’s mental impressions, considered singly and in combination, did not meet or

medically equal the criteria of listings 12.04 and 12.08.” (Id.) The ALJ stated that he

considered the opinions of the state agency medical consultants, which would include



                                             5
Dr. Stacey Fiore. (Tr. 27.) Holmes argues that, given the RFC assessment, the ALJ

“neglected to review or weigh the opinion of [State agency psychologist Stacey Fiore].”

(ECF No. 13 at 10-11.)

      4.1.1. Ability to Handle Detailed Instructions

      At step five of the sequential evaluation process the ALJ relied on testimony from

the VE, who testified that a hypothetical individual of Holmes’s age, education, work

experience, and RFC could perform the requirements of cleaner, machine operator, and

hand packager. (Tr. 28.) All three jobs require unskilled work and a specific vocational

preparation level (SVP) of 2. (Id.) According to Holmes, “[t]he [Dictionary of

Occupational Titles] explains that jobs that demand Reasoning Development Level 2

require the employee to ‘[a]pply commonsense understanding to carry out detailed but

uninvolved written or oral instructions.’” (ECF No. 13 at 11 (footnote omitted).)

      Holmes argues that the ALJ erred by not considering Dr. Fiore’s opinions about

Holmes’s ability to handle detailed instructions. Dr. Fiore opined that Holmes was

“markedly limited” in his “ability to understand and remember detailed instructions”

and in his “ability to carry out detailed instructions.” (Tr. 77.) But the VE opined that

Holmes could perform jobs that require Reasoning Development Level 2. (ECF No. 13 at

11 (footnotes omitted); Tr. 28.) Holmes argues that his inability to follow detailed

instructions or understand and remember these instructions would preclude him from

performing the positions of hand packager or machine operator, and “[t]he ALJ’s failure



                                            6
to address Dr. Fiore’s opinion regarding [his] ability to handle detailed instructions was

not harmless error.” (ECF No. 13 at 12.)

       The Commissioner responds to this argument by stating that “courts within the

Seventh Circuit (and in other Circuits) have found that a limitation to simple, unskilled

work—as the ALJ did here—is not inconsistent with work involving a Reasoning

Development Level 2.” (ECF No. 18 at 4.) See, e.g., Terry v. Astrue, 580 F.3d 471, 478 (7th

Cir. 2009) (finding a claimant who was restricted to “simple” work could still perform

jobs that were at the General Educational Development reasoning level of three).

       In reply, Holmes states that “[t]he Commissioner misunderstands Plaintiff’s

argument, and does not cite any cases that state that a marked limitation in understanding

and remembering detailed instructions, and an inability to remember detailed or complex

information, is consistent with Reasoning Development Level 2.” (ECF No. 20 at 2

(emphasis in original).)

       Besides limiting Holmes to “simple, routine, tasks,” the RFC assessment does not

mention Holmes’s ability to handle detailed instructions. “An ALJ has the obligation to

consider all relevant medical evidence.…” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir.

2010). The ALJ erred by finding that Holmes was capable of performing jobs that required

him to carry out detailed instructions without reconciling that finding with Dr. Fiore’s

opinion that Holmes was markedly limited in this area. On remand, the ALJ should

consider Dr. Fiore’s opinion regarding Holmes’s inability to handle detailed instructions.



                                            7
        4.1.2. Limitations in Concentration, Persistence, and Pace

        Holmes also argues that the ALJ erred by not addressing his limitations in

concentration, persistence, and pace—specifically, by not including these limitations in

the hypothetical to the VE. (ECF No. 13 at 12-13.) The Commissioner responds by arguing

that the hypothetical presented to the VE had even greater limitations than what Dr. Fiore

opined. (ECF No. 18 at 5.) The Commissioner states, “Dr. Fiore’s opinion was entirely

consistent with the ALJ’s hypothetical and his mental RFC determination because [Dr.

Fiore] concluded that [Holmes] was capable of sustaining concentration, persistence,

attention, and pace for simple, routine tasks over the course of a normal workday or

workweek with normal supervision.” (Id. at 6.)

        The ALJ must “orient the VE to the totality of a claimant’s limitations. Among the

limitations the VE must consider are deficiencies of concentration, persistence and pace.”

O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010). The ALJ found that Holmes

had a mild limitation “[w]ith regard to concentrating, persisting, or maintaining pace….”

(Tr. 23.) However, he did not include this limitation in the hypothetical he presented to

the VE. Although the ALJ might be able to present the limitation using words other than

“concentration, persistence, and pace,” depending on the nature of the claimant’s

limitation, see Cihlar v. Berryhill, 706 F. App’x 881, 883 (7th Cir. 2017), he failed to do so

here.




                                              8
       The ALJ’s hypothetical included, in relevant part, limitations to light work with

“only occasional decisional making,” “only occasional changes in the work setting,” and

a limitation “to the performance of simple, routine and repetitive tasks.” (Tr. 51-52.) These

limitations were insufficient to account for deficiencies in concentration, persistence, and

pace. See, e.g., Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015) (“[W]e have repeatedly

rejected the notion that a hypothetical like the one here ‘confining the claimant to simple,

routine tasks and limited interactions with others adequately captures temperamental

deficiencies and limitations in concentration, persistence, and pace.’”) (quoting Yurt v.

Colvin, 758 F.3d 850, 859 (7th Cir. 2014); citing Stewart v. Astrue, 561 F.3d 679, 685 (7th Cir.

2009); Craft v. Astrue, 539 F.3d 668, 677-78 (7th Cir. 2008); Young v. Barnhart, 362 F.3d 995,

1004 (7th Cir. 2004)).

       Because the ALJ found a mild limitation as to concentration, persistence, and pace,

it was error to omit that limitation from the hypothetical posed to the VE. Limiting

Holmes to “simple, routine and repetitive tasks” did not capture the limitation. As such,

on remand the ALJ shall ensure that Holmes’s mild limitations in concentration,

persistence, and pace are incorporated into the hypothetical questions posed to the VE

and in the RFC.

       4.1.3. Additional Supervision

       Holmes argues that the ALJ further “erred in evaluating Dr. Fiore’s opinion

because he did not address Mr. Holmes’s need for additional supervision.” (ECF No. 13



                                               9
at 13.) Dr. Fiore opined that Holmes had a moderate limitation in his “ability to sustain

an ordinary routine without special supervision.” (Tr. 77.) She opined that, with normal

supervision, Holmes would only be “able to maintain attention, concentration,

persistence, and pace for simple, routine tasks, for two hours at a time, over a normal

workday/week.…” (Tr. 78.) The Commissioner argues that “Dr. Fiore’s narrative opinion

is entirely consistent with the ALJ’s mental RFC and the hypothetical posed to the

vocational expert.” (ECF No. 18 at 6.)

      As Holmes argues, Dr. Fiore was not the only medical source who opined that

Holmes would need additional supervision. Dr. Luzi stated,

      [Holmes’s] history suggests difficulty with self-initiative and assuming
      responsibility. He presents a self-view of being somewhat inept and unable
      to function adequately without others’ assistance, support and sense of
      purpose. He lacks confidence in his abilities and would be expected to be
      passive and anxious when faced with decisions. Organization is not his
      strong suit. He appears to respond best to structure and direction.

(Tr. 437.) And although she is not a medical source, Meverden testified that, in training

Holmes for his job with Derco Aerospace, he required “over a month of constant one-on-

one training” before he was able to work by himself. (Tr. 476.) After he started working

on his own, someone from the placement management team still reviewed his work and

had to meet with him to discuss his mistakes. (Id.) “[Holmes] would become angry with

whoever was working with him” but eventually started producing accurate work. (Id.)

      The ALJ did not include in either his hypothetical to the VE or in his RFC

assessment any mention of Holmes’s ability to maintain attention and concentration with


                                           10
normal supervision. “As a general rule, both the hypothetical posed to the VE and the

ALJ’s RFC assessment must incorporate all of the claimant’s limitations supported by the

medical record.” Yurt, 758 F.3d at 857.

       In speaking about Holmes’s work history, the ALJ stated,

       Mentally and physically, [Holmes] has a significant, competitive work
       history at several different jobs. He lost his job at a law firm when his
       position was eliminated, and he worked as a personal care aid for his
       girlfriend until her death. Most recently, he was assigned to work through
       a work assistance program.

(Tr. 26.) Even though “an ALJ need not mention every piece of evidence,” it is still

necessary that “he builds a logical bridge from the evidence to his conclusion.” Denton,

596 F.3d at 425 (citing Getch v. Astrue, 539 F.3d 473, 480 (7th Cir. 2008)). The ALJ omitted

any reference to how much supervision was required for Holmes “’to do physical and

mental work activities on a regular basis despite limitations from [his] impairments.’”

Ghiselli, 837 F.3d at 774 (quoting Moore, 743 F.3d at 1121). It was error to characterize

someone who requires additional supervision in training and in accurately completing

his work as having a “significant, competitive work history.”

       Accordingly, on remand, the ALJ should address Holmes’s need for additional

supervision.

       4.1.4. Social Limitations

       Holmes next argues that the ALJ erred by not considering Dr. Fiore’s opinion

about Holmes’s social limitations. (ECF No. 13 at 13-14.) Dr. Fiore found that Holmes was



                                            11
markedly limited in his “ability to interact with the general public,” moderately limited

in his “ability to get along with coworkers or peers without distracting them or exhibiting

behavioral extremes,” and “can tolerate superficial interactions with coworkers and

supervisors while completing simple tasks.” (Tr. 78 (emphasis added).) The ALJ opined

that Holmes had only a mild limitation in interacting with others (Tr. 23) and could have

“simple, occasional public interaction.” (Tr. 24 (emphasis added).) To support his finding

that Holmes had only a mild limitation in interacting with others, the ALJ stated,

       [Holmes] reported having one friend, who was also his neighbor and had
       accompanied him to his consultative examination appointment. He also
       reported having some acquaintances at the Grand Avenue Club. He had
       been in a long-term relationship for 22 years before his girlfriend passed
       away. [Holmes]’s neighbor described [him] as a “sweetheart of a man” who
       got along well with others in his building. Therefore, the undersigned
       found [Holmes] had only mild limitation in this functional area.

(Tr. 23.)

       “‘Occasional contact’ goes to the quantity of time spent with the individuals,

whereas ‘superficial contact’ goes to the quality of the interactions.” Wartak v. Colvin, No.

2:14-CV-401-PRC, 2016 WL 880945, at *7 (N.D. Ind. Mar. 8, 2016). The ALJ’s explanation

for finding only a mild limitation in interacting with others describes both the quality of

Holmes’s social interactions (i.e., he had a longtime girlfriend and knows his neighbors)

and the quantity (i.e., he was in a relationship for twenty-two years). Because the ALJ

articulated valid reasons for limiting Holmes to “simple, occasional public interaction”

and did account for Dr. Fiore’s opinion, the court finds no error.



                                             12
       Holmes also argues that the ALJ erred by finding that Holmes could only have

“simple, occasional interaction with the public” but then omitting “simple” in the

hypotheticals posed to the VE, asking about someone who could “have only occasional

interaction with the public.”(ECF No. 13 at 14-15.) Because “[t]he limitation of ‘simple

interaction’ was not included in the hypotheticals,” Holmes argues, “[i]t is unclear if an

individual who was limited to simple, occasional interaction could satisfy the demands

of the jobs identified by the VE.” (Id. at 15.)

       The Commissioner responds by arguing that, “[i]f [Holmes] was doing only

‘simple, routine, and repetitive tasks’ then any occasional interaction with the public

would be based on or part of those ‘simple, routine, and repetitive tasks.’” (ECF No. 18 at

8.) However, there is a difference between being limited to performing simple tasks and

being limited to having simple interactions with others. Without explaining how limiting

Holmes to performing simple tasks encompassed limiting him to simple interactions with

others, the ALJ failed to build a logical bridge between the evidence and his conclusion.

Accordingly, on remand the ALJ should include the limitation of “simple interaction” in

his hypothetical to the VE.

   4.2. Opinion Evidence

       Holmes next argues that the ALJ did not properly consider the opinion of the

program coordinator at the Grand Avenue Club, Carol Meverden, MSW. (ECF No. 13 at

15-17.) The Grand Avenue Club is an organization that helps place and train individuals



                                                  13
with mental illnesses in transitional employment. (Tr. 475.) Meverden worked with

Holmes for about eighteen months as one of his placement managers. (Id.) The ALJ

permitted Meverden to submit a written statement to the court following Holmes’s

hearing. (Tr. 37-38.)

         Meverden described the various placements Holmes had and the difficulties he

encountered. (Tr. 475-76.) In describing his placement as a cleaner with First Baptist

Church of West Allis, Meverden wrote,

         In February 2016 we placed him in a cleaning position at 1st Baptist Church
         of West Allis for 12 hours a week. The church is very accommodating,
         allowing people to work at a slower pace. It usually takes us a week to train
         people. We spent 2 weeks with Paul. He had difficulty remembering the lay
         out of the church and the sequence of his duties. He also appeared to be
         winded and we worried that the job was too physical. Since Paul had no
         other income he was very motivated to keep the job. He later confessed he
         had trouble standing for that long and often had to sit during his shift.

(Tr. 475.) In describing his placement as a scanner with Derco Aerospace, Meverden

wrote,

         We normally spend a week training individuals. After a week Paul was not
         making headway learning the job. He couldn’t remember the steps needed
         to open the program and the steps to complete the documentation. He
         didn’t seem to comprehend what the job was about. We spent another 2
         weeks with little progress.
         …
         After over a month of constant one-on-one training we began letting him
         work on his own. One of the placement management team stopped in and
         reviewed all his work. He made mistakes such as mislabeling documents,
         attaching the wrong documents, and not attaching documents while
         recording he had done so. The next day we would go over with him his
         mistakes. Compounding the problem was that he couldn’t comprehend his



                                              14
       mistakes. He would become angry with whoever was working with him.
       Slowly he did get to a point where his work was accurate.

(Tr. 475-76.) Meverden also stated, “We could not see how he could be competitively

employable.” (Tr. 476.)

       The ALJ gave Meverden’s opinion “little weight,” explaining,

       Ms. Meverden described significant work related limitations, including
       physical limitations during his cleaning job as well as confusion with his
       job and layout of the church. She further described confusion and the
       inability to be trained in an unskilled job. The undersigned finds that these
       statements are inconsistent with the remainder of the record, which found
       few if any physical limitations. Further, [Holmes]’s consultative
       examination demonstrated he was capable of following basic instructions
       and would be capable of carrying out simple tasks. Therefore, the
       undersigned gave this opinion little weight.

(Tr. 26-27 (internal citations omitted).) Although Meverden is not a medical source, given

her role as program coordinator at the Grand Avenue Club, the ALJ still considered her

letter as evidence. See 20 C.F.R. § 404.1513(a)(4).

       The ALJ’s explanation for giving Meverden’s opinion “little weight”—its

inconsistency with the opinion of consultative examiner Dr. Mary Kay Luzi—is not

supported by substantial evidence. Dr. Luzi opined that “[Holmes’s] ability to withstand

routine work stresses and adapt to changes is judged to be moderately limited at this time

because of his depressed mood, impaired morale, weak organizational skills, and

reduced threshold for frustration and becoming mentally overwhelmed.” (Tr. 438.) She

also stated that “Mr. Holmes has mild limitation in his ability to understand, remember

and carry out simple instructions.” (Id.) These opinions are consistent with Meverden’s


                                              15
observations of Holmes’s difficulties being trained to learn new skills and his confusion

with the layout of the church at his cleaning job.

       Accordingly, the ALJ erred by giving only “little weight” to the opinion of

Meverden, as substantial evidence does not support the ALJ’s decision. On remand, the

ALJ shall reevaluate her opinion in light of the evidence in the record as a whole.

   4.3. Physical Limitations

       Holmes next contends that the ALJ did not properly evaluate his physical

limitations. (ECF No. 13 at 17-21.) The ALJ stated,

       There was little evidence of record regarding physical limitations for
       [Holmes]. [Holmes] has diabetes and he is obese, but he still reported
       activities, such as working as a cleaner and walking to the library that
       demonstrated he was capable of physical activity. At one point, [Holmes]
       reported chest pain, but it was not worsened by his rigorous cleaning
       activity, and he denied any shortness of breath. Therefore, the undersigned
       finds [Holmes] is capable of medium work.

(Tr. 26.)

       Holmes asserts that the ALJ “failed to properly evaluate the opinion of [his]

treating physician [Dr. Walter Fuhr] or Mr. Holmes’s obesity and did not adequately

assess [his] statements about his limitations.” (ECF No. 13 at 17-18.) Holmes further

argues the ALJ “failed to incorporate all of [his] limitations in his hypothetical to the

vocational expert.” (Id. at 18.)

       The Commissioner responds by stating that the ALJ explained his reasoning for

not giving more weight to Dr. Fuhr’s opinion and sufficiently discussed Holmes’s obesity.



                                            16
(ECF No. 18 at 13-15.) Moreover, any “difference between the hypothetical the ALJ

presented and the ultimate RFC the ALJ set forth in his decision regarding [Holmes]’s

ability to climb ladders, ropes, or scaffolds” is not a ground for remand. (Id. at 16.)

       4.3.1. Dr. Fuhr

       Dr. Fuhr was Holmes’s treating physician for eighteen months. (Tr. 348.) He filled

out two forms for Holmes, one entitled “Medical Source Statement of Ability to Do Work-

Related Activities” (Tr. 348-49), and another entitled “Diabetes Mellitus Residual

Functional Capacity Questionnaire” (Tr. 350-53). On the first form Dr. Fuhr stated that

Holmes could sit for four to six hours in a workday, stand/walk for two hours, never lift

fifty pounds and rarely lift twenty-five pounds, and would need to avoid

humidity/wetness. (Tr. 348-49.) On this form Dr. Fuhr did not state that Holmes would

need unscheduled breaks, walking breaks, or leg elevation (Tr. 349), but on the second

form he stated that every ninety minutes Holmes would need to walk for fifteen minutes,

will have to take an unscheduled break every sixty minutes, and should elevate his legs

to sixty degrees (Tr. 351-52). The ALJ gave Dr. Fuhr’s opinion “little weight.” (Tr. 27.)

       While “[a]n ALJ must offer good reasons for discounting a treating physician’s

opinion,” Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010) (internal quotations and

citation omitted), courts will uphold “all but the most patently erroneous reasons for

discounting a treating physician’s assessment.” Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir.

2015) (citing Luster v. Astrue, 358 F. App’x 738, 740 (7th Cir. 2010)). “While internal



                                             17
inconsistencies may provide good cause to deny controlling weight to a treating

physician’s opinion,” the ALJ must still “adequately articulate his reasoning for

discounting [the treating physician]’s opinion.” Clifford v. Apfel, 227 F.3d 863, 871 (7th Cir.

2000) (citing Diaz v. Chater, 55 F.3d 300, 308 (7th Cir. 1995)) (internal citation omitted).

          While noting the “long treatment relationship” between Dr. Fuhr and Holmes, the

ALJ stated that “there is little support in the record for the extent of Dr. Fuhr’s

limitations.” (Tr. 27.) Specifically, the ALJ stated that “there is no objective support that

[Holmes] would need to elevate his feet, would need to get up and walk around

periodically, or would need to avoid humidity. Rather, this is a checklist type of opinion,

which did not include any objective support of these limitations.” (Id.)

          Supporting Dr. Fuhr’s opinion is objective evidence that Holmes was obese, often

referenced in the record as “morbid obesity” or “morbidly obese.” (See Tr. 61, 62, 74, 76,

307, 385, 387, 407, 416, 426, 435, 444, 445, 446, 447, 456, 464, 465.) “Obesity can cause

functional limitation.…An individual may have limitations in any of the exertional

functions such as sitting, standing, walking, lifting, carrying, pushing, and pulling.…The

ability to tolerate extreme heat, humidity, or hazards may also be affected.” SSR 02-1p 1.

At the initial level, Dr. Syd Foster noted Holmes’s complaints of back and leg pain and

stated, “[i]t is reasonable to attribute these complaints [to] his obesity and the overall

stress this puts on body/joints.” (Tr. 62.) And at the reconsideration level, his “leg


1   SSR 02-1p was rescinded and replaced on May 20, 2019 by SSR 19-2p.


                                                   18
swelling” was noted. (Tr. 72.) His leg swelling was also noted by another doctor, Dr.

Ahmet Umit Demirciolglu, who instructed him to make a follow up appointment with

Dr. Fuhr. (Tr. 418.) Because objective medical evidence of Holmes’s obesity and its effects

supports Dr. Fuhr’s opinions, the ALJ did not adequately support his conclusion that Dr.

Fuhr’s opinion deserved “little weight.”

        Accordingly, on remand the ALJ shall reevaluate Dr. Fuhr’s opinion in light of all

the evidence in the record. If the ALJ decides that Dr. Fuhr’s opinions are still only entitled

to “little weight,” he shall give good reasons supported by the record for discounting

them.

        4.3.2. Obesity

        As noted throughout the record, Holmes is obese, with a BMI of 52.74. (Tr. 357,

361.) Pursuant to SSR 02-1p, in effect at the time of the ALJ’s decision, there are three

levels of obesity. “Level III, termed ‘extreme’ obesity and representing the greatest risk

for developing obesity-related impairments, includes BMIs greater than or equal to 40.”

SSR 02-1p. Holmes argues that the ALJ did not adequately evaluate his obesity. (ECF No.

13 at 17-19.)

        “An ALJ must factor in obesity when determining the aggregate impact of an

applicant’s impairments.” Arnett v. Astrue, 676 F.3d 586, 593 (7th Cir. 2012) (citing

Martinez v. Astrue, 630 F.3d 693, 698-99 (7th Cir. 2011); Clifford, 227 F.3d at 873). And,

“while obesity is no longer a standalone disabling impairment, the ALJ must still consider



                                              19
its impact when evaluating the severity of other impairments.” Stephens v. Berryhill, 888

F.3d 323, 328 (7th Cir. 2018). However, “an ALJ’s failure to explicitly consider an

applicant’s obesity is harmless if the applicant did not explain how her obesity hampers

her ability to work.” Stepp, 795 F.3d at 720 (quoting Dornseif v. Astrue, 499 F. App’x 598,

600 (7th Cir. 2013))

       The ALJ stated,

       Social Security Ruling 02-1p requires Administrative Law Judges to
       consider obesity in determining whether claimants have medically
       determinable impairments that are severe, in determining whether those
       impairments meet or equal any listing, and finally in determining the
       residual functional capacity. The Clinical Guidelines issued by The
       National Institutes of Health define obesity as present in general where
       there is a body mass index (“BMI”) of 30.0 or above. BMI is the ratio of an
       individual’s weight in kilograms to the square of his or her height in meters
       (kg/m2). We generally will rely upon the judgment of a physician as to
       whether an individual is obese. Here, the claimant’s BMI is 52.74.

       As indicated in SSR 02-1p, obesity may have an adverse impact upon co-
       existing impairments. For example, obesity may affect the cardiovascular
       and respiratory systems, making it harder for the chest and lungs to expand
       and imposing a greater burden upon the heart. Someone with obesity and
       arthritis affecting a weight-bearing joint may have more pain and limitation
       than might be expected from arthritis alone. In addition, obesity may limit
       an individual’s ability to sustain activity on a regular and continuing basis
       during an eight-hour day, five-day week or equivalent schedule. These
       considerations have been taken into account in reaching the conclusions
       herein.

(Tr. 22 (internal citations omitted).) The ALJ later stated, “[Holmes] has diabetes and he

is obese, but he still reported activities, such as working as a cleaner and walking to the

library that demonstrated he was capable of physical activity.” (Tr. 26.)



                                            20
       Holmes testified that he struggles to stand for long amounts of time and that his

legs become numb. (Tr. 41.) Holmes also testified that he walks to the library, but it is

next to his house, only a half block away. (Tr. 44, 434.) As such, the fact that Holmes could

walk to the library is not evidence that he did not suffer from any severe physical

impairments.

       Furthermore, the program coordinator at the Grand Avenue Club, Meverden,

testified that Holmes had trouble with the rigorous physical activity necessitated by

working as a cleaner and often had to sit down while working. (Tr. 475.) She further

stated, “[Holmes] also appeared to be winded and we worried that the job was too

physical.” (Id.) And yet the ALJ relied on the VE’s opinion that Holmes could perform

this exact job. Doing so demonstrates that the ALJ did not properly consider the impact

of Holmes’s obesity on his limitations.

       “If the ALJ thought that [the claimant]’s obesity has not resulted in limitations on

[his] ability to work, he should have explained how he reached that conclusion.” Arnett,

676 F.3d at 593. Although the ALJ did provide some explanation, citing the fact that

Holmes walks to the library, that fact does not support the conclusion that Holmes’s

obesity has not impacted his ability to work or that the ALJ properly considered the

impact of his obesity. Accordingly, it was error for the ALJ to not properly consider

Holmes’s obesity and its impact on his ability to work.




                                             21
       4.3.3. Holmes’s Statements

       Holmes further argues that “the ALJ failed to even acknowledge [his] testimony

about his difficulty sustaining prolonged sitting and standing.” (ECF No. 13 at 19.)

Holmes testified that he can stand for ”probably not even five or [ten] minutes” and sit

for about an hour before needing to get up. (Tr. 41.) On a claimant questionnaire he filled

out for the Social Security Administration, Holmes stated he could only stand for three to

five minutes and sit for twenty to thirty minutes. (Tr. 245.)

       “[A claimant’s] subjective complaints need not be accepted insofar as they clash

with other, objective medical evidence in the record,” Arnold v. Barnhart, 473 F.3d 816, 823

(7th Cir. 2007) (citing Carradine v. Barnhart, 360 F.3d 751, 764 (7th Cir. 2004) (Coffey, J.,

dissenting)), but the claimant’s own testimony is still considered evidence, see Scott v.

Astrue, 647 F.3d 734, 741 (7th Cir. 2011). Dr. Fuhr opined that Holmes could sit for four to

six hours and stand/walk for two hours in an eight-hour workday. (Tr. 348.) Given that

the objective medical evidence in the record regarding his sit/stand requirements was not

nearly as limiting as Holmes’s subjective statements, the ALJ did not err in not discussing

Holmes’s own statements. See Green v. Saul, No. 19-1192, 2019 WL 3297472, at *4 (7th Cir.

July 23, 2019) (“[A]n ALJ need not discuss every piece of evidence in the record.”); Knox

v. Astrue, 327 F. App’x 652, 655 (7th Cir. 2009) (“There is no presumption of truthfulness

for a claimant’s subjective complaints; rather, an ALJ should rely on medical opinions




                                             22
based on objective observations and not solely on a claimant’s subjective assertions.”)

(citing Rice v. Barnhart, 384 F.3d 363 at 371 (7th Cir. 2004)).

       4.3.4. Hypothetical to VE

       Holmes argues that the ALJ failed to incorporate all of Holmes’s physical

limitations in his hypothetical questions posed to the VE. (ECF No. 13 at 21.) The Court

of Appeals for the Seventh Circuit has held that “[h]ypothetical questions posed to

vocational experts ordinarily must include all limitations supported by medical evidence

in the record.” Steele v. Barnhart, 290 F.3d 936, 942 (7th Cir. 2002) (emphasis in original

and internal citations omitted); see Yurt, 758 F.3d at 857. “The reason for [this] rule is to

ensure that the vocational expert does not refer to jobs the [claimant] cannot work because

the [vocational] expert did not know the full range of the [claimant’s] limitations.” Steele,

290 F.3d at 942. “An exception therefore exists for cases in which the vocational expert

independently learned of the limitations (through other questioning at the hearing or

outside review of the medical records, for example) and presumably accounted for

them.” Id.

       In his RFC determination the ALJ found that Holmes “cannot climb ladders, ropes,

or scaffolds.” (Tr. 24.) However, in his hypothetical to the VE, the ALJ stated that the

hypothetical individual “could only occasionally climb ladders, ropes or scaffolds.” (Tr.

51.) Holmes argues that “[w]ith no VE testimony on the issue, it is unclear if an individual

who was unable to climb ladders, ropes, or scaffolds could sustain the jobs identified at



                                              23
the hearing.” (ECF No. 13 at 21.) The Commissioner argues that “[w]hen a job requires

climbing or using ladders, ropes, or scaffolds, the DOT job description mentions it,” (ECF

No. 18 at 17), and “[h]ere, none of the DOT job descriptions for the three representative

positions that the vocational expert identified—cleaner, hand packager, and molding

machine operator—mention any use of ladders, ropes, or scaffolds” (Id. at 17-18).

      While there is no explicit mention of using a ladder, rope, or scaffold in the job

descriptions, it is not entirely clear that these jobs would never require their use. As

Holmes argues in reply,

      The DOT also states that someone with the job number identified by the VE
      may perform any of the duties as set forth in the DOT’s “master title” of
      cleaner. The DOT’s master title definition of cleaner describes the following
      duties: dusting furniture and equipment; polishing metal work; washing
      walls, ceiling, and woodwork; washing windows, door panels, and sills;
      and replacing light bulbs. It is possible that in order to clean these structures
      and replace light bulbs, a cleaner would have to climb ladders, ropes, or
      scaffolds. A hand packager packs products into cartons, and carries them
      to storage areas. A hand packager could, at least occasionally, require the
      use of a ladder or scaffold to reach the storage areas. Finally, a machine
      tender tends to machines, starts them, and cleans them. It is possible, again,
      that these duties may require the employee to climb structures like ladders.
      With no testimony from the VE on whether these jobs would require
      climbing of ladders, ropes, and scaffolds, whether Mr. Holmes could
      perform these jobs pursuant to the RFC assessment requires speculation.

(ECF No. 20 at 9 (footnotes omitted).)

      Given the ALJ’s determination that Holmes cannot climb ladders, ropes, or

scaffolds, it was error to omit this limitation in his hypothetical to the VE. On remand,




                                             24
the ALJ should ask the VE about a hypothetical person who could not climb ladders,

ropes, or scaffolds.

       4.3.5. Medium Level Work

       Holmes argues that “[t]he ALJ failed to properly explain how he determined that

[Holmes] could sustain medium level work, and did not identify any medical opinion to

support this RFC finding.” (ECF No. 13 at 20.) The Commissioner argues that Holmes’s

“robust activities,” such as doing chores, walking to the library, driving, using public

transportation, and going to doctor’s appointments support a medium level work range.

(ECF No. 18 at 15-16.) Even though the court disagrees with the conclusion that these are

“robust activities,” the three jobs identified by the VE all required only light work. (Tr.

28.) Accordingly, any error by the ALJ was harmless.

   4.4. Symptom Evaluation

       In making his RFC determination the ALJ must engage in a two-step process to

evaluate a claimant’s symptoms. First, the ALJ “must consider whether there is an

underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce the individual’s symptoms, such as pain.” SSR 16-3p,

2017 WL 5180304 at *3; see also 20 C.F.R. § 416.929. “Second, once an underlying physical

or mental impairment(s) that could reasonably be expected to produce the individual’s

symptoms is established, [the ALJ] evaluate[s] the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit an individual’s ability to



                                            25
perform work-related activities.…” SSR 16-3p, 2017 WL 5180304 at *3. The ALJ’s

evaluation of a claimant’s symptoms is entitled to “special deference” and will not be

overturned unless it is “patently wrong.” Summers, 864 F.3d at 528 (citing Eichstadt v.

Astrue, 534 F.3d 663, 667-68 (7th Cir. 2008)).

       The ALJ stated,

       After careful consideration of the evidence, the undersigned finds that
       [Holmes]’s medically determinable impairments could reasonably be
       expected to cause the alleged symptoms; however, [Holmes]’s statements
       concerning the intensity, persistence and limiting effects of these symptoms
       are not entirely consistent with the medical evidence and other evidence in
       the record for the reasons explained in this decision.

(Tr. 26.) After reciting this boilerplate language, the ALJ explained,

       There was little evidence of record regarding physical limitations for
       [Holmes]. [Holmes] has diabetes and he is obese, but he still reported
       activities, such as working as a cleaner and walking to the library that
       demonstrated he was capable of physical activity. At one point, [Holmes]
       reported chest pain, but it was not worsened by his rigorous cleaning
       activity, and he denied any shortness of breath. Therefore, the undersigned
       finds [Holmes] is capable of medium work.

       Mentally and physically, [Holmes] has a significant, competitive work
       history at several different jobs. He lost his job at a law firm when his
       position was eliminated, and he worked as a personal care aide for his
       girlfriend until her death. Most recently, he was assigned to work through
       a work assistance program. He stated on days that he did not work he
       would walk to the library to read or use the computers. [Holmes] was
       diagnosed with depression, but it appeared at least somewhat in reaction
       to his long-term girlfriend passing away. He was also diagnosed with
       personality disorder with strong dependent traits, which the undersigned
       considered in limiting [Holmes] to simple, routine tasks with simple
       interactions.

(Tr. 26.)


                                             26
       While an ALJ looks to “daily activities” to evaluate a claimant’s symptoms, 20

C.F.R. § 404.1529(c)(3)(i), he must be careful to not assume that, just because a claimant

does an activity in daily living, he can perform strenuous tasks at work. See Mendez v.

Barnhart, 439 F.3d 360, 362 (7th Cir. 2006) (“[The Court of Appeals for the Seventh Circuit

has] cautioned the Social Security Administration against placing undue weight on a

claimant’s household activities in assessing the claimant’s ability to hold a job outside the

home.”) (citing Gentle v. Barnhart, 430 F.3d 865, 867 (7th Cir. 2005); Draper v. Barnhart, 425

F.3d 1127, 1131 (8th Cir. 2005); Kelley v. Callahan, 133 F.3d 583, 588-89 (8th Cir. 1998);

Smolen v. Chater, 80 F.3d 1273, 1284 n.7 (9th Cir. 1996)). Being able to walk a half block to

the library does not equate with being capable of performing medium level work. And

even though Holmes did have prior work experience as a cleaner and a scanner,

Meverden testified that he became “winded” while cleaning (Tr. 475), and Holmes

alleged he would be so tired after his four hour shift as a scanner that he would sleep all

afternoon (Tr. 45).

       Accordingly, on remand the ALJ shall reconsider whether Holmes’s medically

determinable impairments could reasonably be expected to cause his alleged symptoms

and, if so, the ALJ shall reevaluate the intensity, persistence, and limiting effects of those

symptoms.




                                             27
      IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 20th day of February, 2020.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                           28
